     Case 2:18-cv-08405-WDK-MAA Document 8 Filed 01/28/19 Page 1 of 2 Page ID #:18



 1 GOLDSMITH & HULL/File No.: 5112149
   A Professional Corporation
 2 Stephen R. Goldsmith (SBN 291555)
   16933 Parthenia Street, Suite 110
 3 Northridge, CA 91343
   Tel:(818) 990-6600
 4 Fax:(818) 990-6140
   govdept1@goldsmithcalaw.com
 5
      Attorneys for Plaintiff
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11
       UNITED STATES OF AMERICA,              CASE NO. 2:18-cv-08405-WDK-MAA

12
                Plaintiff,                    NOTICE OF VOLUNTARY
       vs.                                    DISMISSAL
13     ROSA J. FARRIS aka ROSA                [Pursuant to F.R.C.P.,
14
       FARRIS aka ROSE J. SADLER               Rule 41(a)(1)]

15
                  Defendant.

16

17
             TO: CLERK OF THE ABOVE-ENTITLED COURT:
18
             Please take notice that Plaintiff, UNITED STATES OF AMERICA, pursuant
19
      to the provisions of Rule 41(a)(1) of the Federal Rules of Civil Procedure, dismisses
20
      the above-entitled action with prejudice as to the following defendant: ROSA J.
21
      FARRIS aka ROSA FARRIS aka ROSE J. SADLER.
22

23
      Dated: January 28, 2019                   GOLDSMITH & HULL, A P.C.
24

25                                             /S/ Stephen R. Goldsmith
                                               Stephen R. Goldsmith
26                                             Attorneys for Plaintiff
27

28
     Case 2:18-cv-08405-WDK-MAA Document 8 Filed 01/28/19 Page 2 of 2 Page ID #:19



 1    I Sonia Molina, declare:
 2          That I am employed in the LOS ANGELES COUNTY, CA; that my business
 3    address is 16933 PARTHENIA STREET, NORTHRIDGE, CA 91343; that I am over
 4    the age of 18 years, and am not a party to the above-entitled action;
 5          That I am employed by GOLDSMITH & HULL, P.C. who is/are a member of
 6    the Bar of the United States District Court for the Central District of California, at
 7    whose direction the service of mail described in this Certificate was made; that I
 8    deposited in the United States mail, in the above entitled action, in an envelope bearing
 9    the requisite postage, a copy of DISMISSAL, addressed to:
10

11 Layla Khamoushian, Esq.                           Defendant’s Counsel
   15250 Ventura Blvd., Suite 505
12 Sherman Oaks, CA 91403

13

14
      at his/her last known address, at which place there is a delivery service by the United
15
      States Mail.
16
            This Certificate is executed on January 28, 2019             at NORTHRIDGE,
17
      CALIFORNIA.
18
            I certify under penalty of perjury that the foregoing is true and correct.
19
                                                            /S/
20                                                     Sonia Molina
21

22

23

24

25

26

27

28
